DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to a non-elected embodiment without traverse.  Accordingly, claims 11-20 have been cancelled.

       Examiner’s Amendment   
Please cancel claims 11-20.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).















O.N.								/ORI NADAV/
3/17/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800